Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application filed on August 24th, 2021 has been received and entered.
Claims 1-15 are pending and are allowed with examiner’s amendment presented herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 and 11/12/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Temnit Alework (Registration Number 58,202) on July 21st, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 


IN THE CLAIMS:
Please amend claims 4 and 12 as follows:
Claim 4. The computer-implemented method as claimed in claim 2, wherein the removing of any unnecessary inefficiencies comprises: 
ascertaining whether any reduced order term in the second polynomial portion is not 15used in the polynomial formulation as an input to another term, and replacing any reduced order term that is not used and associated order reduction penalty in the polynomial formulation by the corresponding higher order term.

Claim 12. The data input apparatus as claimed in claim 10, wherein the at least one processor ascertains whether any reduced order term in the second polynomial portion is not used in the polynomial formulation as an input to another term, and replacesany reduced order term that is not used and associated order reduction penalty in the polynomial formulation by the corresponding 15higher order term.

--End--

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Mandal et al. (US Publication No. 2020/0409918), discloses heuristic methods for converting higher order polynomials to quadratic polynomials in binary spaces. Moreover, Vyskocil et al. (Constraint embedding for solving optimization problems on quantum annealers, IEEE, 2019), another prior art of record, discloses alternative approach to the constraint embedding problem that uses mixed-integer linear programming (MILP) and is scalable to problems of arbitrary number of variables. However, Mandal et al. and Vyskocil et al., singularly or in combination, fail to teach or fairly suggest “generate a corresponding first polynomial portion for each new subfunction, where an output of the new subfunction is not an input for another of the new subfunctions, and store the generated first polynomial portion in the at least one memory, generate a corresponding second polynomial portion for each new subfunction, where the output of the new subfunction is the input for another of the new subfunctions, and store the generated second polynomial portion in the at least one memory, wherein: when a second polynomial portion generated for the new subfunction has any term of order higher than floor(k/2), that term in the second polynomial portion is reduced in order to floor(k/2), and an associated order reduction penalty of order k is generated and stored in the at least one memory; and an auxiliary variable equal to the second polynomial portion is created to store an output of the second polynomial portion, an associated auxiliary penalty of order k is generated, and the auxiliary variable and associated auxiliary penalty are stored in the at least one memory; and obtain a polynomial formulation for input into the information processing apparatus by accumulating stored first polynomial portions, together with any stored auxiliary variables and associated auxiliary penalties and any stored order reduction penalties, using the stored extracted expression and mappings to link the new subfunctions of the polynomial to the decision variables in the source code.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claims 1, 8, and 9, thus all pending claims are allowed over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        July 27th, 2022